Title: From Thomas Jefferson to Albert Gallatin, 25 June 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Dear Sir
                            
                            Washington June 25. 07. 5 H—30’ P.M.
                        
                        I am sorry to be obliged to hasten your return to this place, & pray that it may be without a moment’s
                            avoidable delay.    the capture of the Chesapeak by a British ship of war renders it necessary to have all our council
                            together. the mail is closing. Affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    